Citation Nr: 9913740	
Decision Date: 05/20/99    Archive Date: 05/26/99

DOCKET NO.  96-46 428	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for low back disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael P. Vander Meer, Counsel


INTRODUCTION

The veteran served on active duty from October 1968 to July 
1970.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a December 1993 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana.  A hearing was held before a hearing 
officer at the RO in March 1996.  

The appeal was docketed at the Board in 1996.  



FINDING OF FACT

Chronic low back disablement, variously assessed to include 
arthritis, was first clinically demonstrated many years after 
service and is not associable therewith.


CONCLUSION OF LAW

Chronic low back disability, variously assessed, was not 
incurred in or aggravated by service, nor may arthritis 
involving the lumbar spinal segment be presumed to have been 
so incurred.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 1991); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (1998).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board finds that the veteran's claim is well grounded 
within the meaning of 38 U.S.C.A. § 5107(a).  That is, the 
Board finds that this claim is plausible.  The Board is also 
satisfied that all relevant facts have been properly 
developed, and that no further assistance to the veteran is 
required to comply with 38 U.S.C.A. § 5107(a).

Under the law, service connection may be granted for 
disability incurred in or aggravated by service.  38 U.S.C.A. 
§ 1110.

The veteran asserts that he injured his low back in the 
course of changing a tire in service and he contends, in 
substance, that he presently has low back disability of 
chronic derivation due to service.  In this regard, service 
medical records reflect that the veteran was seen in response 
to complaints of experiencing low back pain on a number of 
occasions in service.  Among such occasions, he is shown to 
have presented in May 1969 in the aftermath of having injured 
his back in the course of "pulling a wheel off a" vehicle; 
findings on physical examination included pain on flexion, 
and the impression was lumbar strain.  In September 1969, the 
veteran complained of experiencing low back pain of two days' 
duration; on physical examination, lumbar flexion was limited 
to 20 degrees, and the impression was acute lumbar strain.  
The following month, the veteran complained of "continued" 
low back pain; the impression, following physical 
examination, was lumbar strain, "old" and "recurrent".  In 
December 1969, the veteran was seen with a complaint of 
experiencing low back pain of one week's duration; findings 
on physical examination included pain on flexion, and the 
impression was recurrent low back strain.  In March 1970, the 
veteran presented on several occasions with a complaint of 
experiencing low back pain; treatment included exercise 
therapy.

Subsequent to service, the record reflects that the veteran 
was assessed as having "lumbar pain" in 1984 in the 
aftermath of having injured his low back when he "slipped in 
grease at work".  In September 1991, the veteran is shown to 
have complained of experiencing "pain in [his] back" as a 
result of his involvement in a motor vehicle accident.  More 
recently, when he was examined by VA in November 1993, the 
veteran related that he had injured his low back in 1969 in 
service while "changing a tire".  In addition, he indicated 
that, since leaving service, he had "reinjured" his low 
back on multiple occasions.  Findings on physical examination 
included pain on motion, and the examination impression was 
"[c]hronic low back pain, status post multiple injuries".  
Pertinent X-ray examination afforded the veteran by VA the 
following year, in May 1994, was interpreted to have revealed 
arthritis in the lumbar segment of the veteran's spine.  When 
examined by VA in June 1994, the veteran complained of 
experiencing "chronic low back pain since" his involvement 
in a September 1991 motor vehicle accident; the diagnoses, 
following physical examination, included spinal stenosis 
involving the lumbar spine.  

Most recently, the file is shown to contain a report 
pertaining to the veteran's examination by a non-VA 
physician, Kamal Girgis, M.D., in January 1998.  The report 
reflects that the veteran, on such occasion, referred to 
having injured his low back in service in 1969 as well as 
when he was involved in a motor vehicle accident in 1991.  
The veteran's history of chronic low back pain was noted, and 
Dr. Girgis was of the view that related physical therapy 
might be of benefit to the veteran.

In considering the veteran's claim for service connection for 
low back disability, the Board fully concedes that the 
veteran, as he alleges, did in fact injure his low back in 
service in a tire/wheel changing mishap, the same being 
specifically reflected in service medical evidence dated in 
May 1969.  Notwithstanding the foregoing consideration, 
however, the Board is of the view, in light of the reasoning 
advanced hereinbelow, that service connection for low back 
disability is not in order.  In reaching such conclusion, the 
Board is constrained to emphasize that, despite the frequency 
with which the veteran was seen for low back complaints, 
principally pain, during his period of service (which 
terminated in July 1970), there is no evidence of record 
documenting (nor has the veteran even alleged) that any 
treatment was rendered the veteran for any low back problem 
in the immediate post service years such as would, if extant, 
permit an inference, in accordance with the pertinent 
provisions of 38 C.F.R. § 3.303(b)(1998), of present low back 
disability of chronic derivation due to service.  It also 
bears emphasis, with respect to the veteran's two above-cited 
post service incidents of low back trauma, that the veteran, 
when examined for psychiatric purposes under non-VA auspices 
in 1998, related that he was "healthy" until he was 
involved "in a car accident" (presumably that which 
occurred in 1991), which consideration may give rise to an 
inference that, at least in the veteran's own mind, his 
present overall low back disablement was principally 
occasioned by the post service motor vehicle accident.  
Finally, with respect to the low back arthritis revealed by 
VA X-ray examination in 1994, such time is many years after 
the veteran's separation from service, precluding any notion 
of according the veteran service connection for such 
pathology on a presumptive basis.  See 38 U.S.C.A. §§ 1110, 
1112 (West 1991); 38 C.F.R. §§ 3.307, 3.309 (1998).  Given 
the foregoing observations, then, and in the absence of any 
evidence attributing present low back disablement, variously 
assessed, to service, the Board is persuaded that the 
preponderance of the evidence is against the veteran's claim 
for service connection for low back disability.  38 U.S.C.A. 
§§ 1110, 1112, 5107; 38 C.F.R. §§ 3.303, 3.307, 3.309.  


ORDER

Service connection for low back disability is denied. 


		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals



 

